Citation Nr: 0825930	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  08-12 119	)	DATE
	)
	)


THE ISSUE

Whether an August 13, 1986, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for an acquired psychiatric disorder, should be revised or 
reversed on the basis of clear and unmistakable error (CUE). 

(The issue of entitlement to an effective date prior to 
December 17, 1997, for the grant of service connection and a 
100 percent rating for schizophrenic disorder will be the 
subject of a separate appellate decision.)


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1979 until May 1981.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the August 1986 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Bard notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007). This law contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision. Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38). 
Therefore, the Board will proceed with consideration of the 
veteran's appeal.


Turning to the merits of the motion, in the March 2008 
statement of the representative, the veteran's 
representative raised a claim for CUE in the August 1986 
Board decision.  Specifically, the it is asserted that that 
the evidence of record at the time the 1986 Board decision 
clearly and unmistakably showed that the veteran has 
schizophrenia that was related to service.

A decision issued by the Board is final. 38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1). Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon 
request of a moving party at any time after the decision is 
made. 38 U.S.C.A. §§ 5109A(a), 7111(a), (c). Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2007).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been different but for the alleged error. 38 C.F.R. § 
20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).



It has been held that CUE is a very specific and rare kind 
of 'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 
313. A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE. Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Nonspecific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2007).

In the present case, the veteran asserts CUE in the August 
1986 Board decision.  Specifically, the representative 
indicated that the veteran had been diagnosed with 
schizophrenia in October 1981, and further noted that two 
separate VA examinations diagnosed schizophrenia.  The 
representative's claim for CUE in the prior August 1986 
Board decision was that "The three separate positive 
diagnoses of schizophrenia, two within a year of discharge 
from military service, and the veteran's treatment with 
anti-psychotic drugs over a long period of time should have 
at least been given equal weight as that of one VA 
examination."  In short, the veteran's representative 
sought to raise CUE based upon a disagreement as to how 
facts were weighed or evaluated.  The law has held that a 
disagreement over the evaluation of facts does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  No error of 
fact or law has been shown.

The moving party's contentions further do not allege an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
(denial of service connection for an acquired psychiatric 
disorder) of the August 1986 Board decision.  As indicated 
above, the moving party is required to set forth clearly and 
specifically why the result would have been manifestly 
different but for the alleged error. 38 C.F.R. 
§§ 20.1403(c), 20.1404(b). 

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2007), the 
motion must be dismissed without prejudice.  The Board notes 
that this disposition is more favorable to the moving party 
than a denial on the merits would be, as the moving party is 
free at any time to resubmit a CUE motion with respect to 
the August 13, 1986 Board decision, since a dismissal 
without prejudice does not preclude such a refiling. See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); see also 
Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) 
(holding that in asserting CUE, where the claimant fails 
simply in the pleading rather than on the merits, the 
appropriate decision is to dismiss the claim without 
prejudice to refilling rather than to deny).  


ORDER

The motion for revision of the August 1986 Board decision 
denying service connection for an acquired psychiatric 
disorder, on the grounds of CUE, is dismissed without 
prejudice to refiling.



	                       
____________________________________________
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





